......




                  -. . . .
                     ... .:.- ..



OFFICE OF THE ATTORNEY             GENERAL   OF TEXAS
                 AUSTIN
Eonoreble Taylor Cariiale, Fege 3


where before his eleotloh, he had been empJ.oyedadversely.
HOUle7er,it iS 8R aholeht OaliOhOf leg81 qthiqa that no at-
torncig~sha&l rqma.qent   adverasor oonilioting intqerseta.
It.16 8ga$nst ,pablle.  poliop r0r a ooaaty attomey  to prose-
oat@ in Q oaso.whan     hq hadbmn   qrnployqd~aUvereqly.prlor
to hie .q~eo@.on,~$rreepeotlvqoi the abasnqq of a prohltd-
tory statate;erd we think the~ootmts would 80 hold.
          Bpe therefore think that you have very properly
&$eid,   ~yourself iir,paahoases.
           An assistant  - oount y attqrney   hae authorltp. bog&k
atiidavits    in hie ~name as ahsiatant     Oo+ty  sttqney.
Dlux~V.’ State‘;.35   2. W. 661, Kqllqy v. statq, 38 8, pr.391
Noore ‘v..%fetq,    3G S. F..209; Copeland v. State, 38 S. F.
210, and .kaley v. .&ate,     ,224 5.. W. .'771.
                ,
      I The aae,edf Pvivisv. State,'58 3. W.. (2) 89, holds
that an stiaiatantoo&ty attorney ia mug    auttrolizs~ ta 00n-
daot a oriminel proaeautlon in the name of the State of Texas.
         Artfclq 31, vernoh'e Annotated Texas Code of Crfm-'
                reads & r0iith:
inal Proeqdtixe,‘
      -Art.   31.   (38) 139)   Attorney pr6 tern
           Vhaaqvar .a~ngditx&ct.or dounty attorney falls
     to ettdnd,a,nftqnn of t&e districti,     Oounty aZ ja&t-
     ioe*d mart, the judge of eaid oourt or auoh jaatles
     nap appoint some ocm tent attorney to pqrfonn tlm
     duties   of auoh dlatrr ot qc aounty ettqrn6y,'*troshall
     bo allowed the aam3 oaPpenratloa.for hls.aarviocreaa
     la allowed the district attorney     01:’oonnbJ attornay.
     Said appolhtmqnt ohall not extend beyond the te$m OS
     the aourt et whioh it ie made, and @alI be vaekted
     upon the appearease of the diertriotor oounty attor-
     neg."
         The citmeof %ete,v. Laokey,  35 T. 357, hold6 Oha*
an ettorney pro tern.appolnted~by the oourt hea all the powers
and.dutles of the reguler proseauting EttOrnsY.
         The above quota& provlsione of Artiale 25. V. 3. C.
C. TJ.,were undoubtedly enacted for the puPpos% of keeping